Citation Nr: 0216570	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-05 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another, or at the housebound 
rate.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1945 and from August 1954 to June 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran and his spouse testified 
at a hearing at the RO in March 2001.


FINDINGS OF FACT

1.  The veteran is in receipt of nonservice-connected pension 
based upon disabilities rated in combination as 100 percent 
disabling, with no single disability evaluated as 100 percent 
disabling.

2.  The veteran is service connected for status post 
gastritis, evaluated as noncompensable.  

3.  The veteran has not suffered anatomical loss or loss of 
use of both feet, or of one hand and one foot, nor is he 
blind in both eyes or permanently bedridden.

4.  The veteran does not require the daily assistance of 
another to perform the activities of daily living or to 
protect himself from the dangers of his environment.

5.  The veteran is not permanently housebound by reason of a 
disability or disabilities.



CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
a need for regular aid and attendance or at the housebound 
rate have not been met.  38 U.S.C.A. §§ 1502, 5102, 5103, 
5103A (West 1991 & Supp. 2002); 38 C.F.R.§§ 3.159, 3.351, 
3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In statements and testimony, the veteran contends that he is 
blind in the left eye, has decreased vision in the right eye, 
needs assistance at home, does not leave the house with 
company, and has difficulty getting around.  The veteran 
maintains that he is entitled to special monthly pension 
based on aid and attendance of another or housebound status.

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
an increased rate of pension.  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351. 

To establish entitlement to special monthly pension based on 
the need for regular aid and attendance, the veteran must be 
a patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for the regular aid and 
attendance of another person.  Id.  Determinations as to 
factual need for aid and attendance must be based upon actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the veteran to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need to adjust prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  Being 
bedridden will also be a proper basis for allowance of 
special monthly pension.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires the claimant remain in 
bed.  38 C.F.R. § 3.352; see Turco v. Brown, 9 Vet. App. 222 
(1996).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.

If a veteran does not qualify for increased pension based on 
a need for aid and attendance, increased pension may be paid 
if, in addition to having a single permanent disability rated 
at 100 percent under the rating schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or he must be permanently housebound by 
reason of disability (meaning substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area).  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351.

The Board notes that it is undisputed that the veteran is not 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; and is not a patient 
in a nursing home because of mental or physical incapacity. 

The Board observes that the veteran was granted entitlement 
to a permanent and total disability evaluation for pension 
purposes effective in December 1977.  The veteran's principal 
disabilities are chronic open angle glaucoma, pseudoaphakia 
in both eyes, and bullous keratopathy in the left eye, 
evaluated as 80 percent disabling; right leg large varicose 
veins with peripherovascular insufficiency, evaluated as 40 
percent disabling; left leg large varicose veins with 
peripherovascular insufficiency, evaluated as 40 percent 
disabling; osteoarthritis, evaluated as 20 percent disabling; 
degenerative disc disease of the cervical spine, evaluated as 
20 percent disabling; degenerative disc disease of the lumbar 
spine, evaluated as 20 percent disabling; high blood 
pressure, evaluated as 10 percent disabling; hearing loss, 
evaluated as 0 percent disabling; tinea cruris, evaluated as 
0 percent disabling; status post nephrolithiasis, evaluated 
as 0 percent disabling; status post bronchitis and pneumonia, 
evaluated as 0 percent disabling; gastroesophageal reflux 
disease, evaluated as 0 percent disabling; benign prostatic 
hypertrophy, evaluated as 0 percent disabling; and history of 
seizure, evaluated as 0 percent disabling.  Service 
connection has been granted for status post gastritis, 
evaluated as noncompensable.

VA outpatient clinic records show treatment for 
peripherovascular insufficiency, lumbar spondylosis, 
osteoarthritis, cataracts, hematuria, benign prostatic 
hypertrophy, tinea cruris, gastroesophageal reflux disease, 
nephrolithiasis, urinary tract infection, disc disease, 
bronchitis, hearing loss, and seizure.  A February 2000 VA 
Medical Center (VAMC) report shows that the veteran was 
hospitalized in late January 2000 due to pneumonia and 
urinary tract infection.  He was stable at discharge. 

A February 2000 VA eye examination shows that the veteran has 
open angle glaucoma with hand motion in the left eye and 
20/20 corrected vision in the right eye.  Field vision 
deficit was noted.  The diagnoses included chronic open angle 
glaucoma, pseudophakia both eyes, bullous keratopathy in the 
left eye.  A February 2000 VA examination noted 
osteoarthritis of extremity joints with satisfactory 
musculoskeletal function and satisfactory locomotion for age.  
Peripheral vascular disease with large varicose vein in the 
left leg was noted.  Diagnoses included bronchopneumonia in 
remission, total blindness of the left eye, glaucoma and 
keratitis of the left eye, status post bilateral pseudophakia 
with intraocular lens implant, osteoarthritis and 
degenerative joint disease of the neck, peripheral vascular 
disease, benign prostatic hypertrophy, urinary tract 
infection, status post left renal lithectomy, and tinea 
unguium and tinea pedis.

A February 2001 VA Aid and Attendance/Housebound examination 
report notes that the veteran arrived at the examination via 
public car and was accompanied by his wife.  The examiner 
noted that the veteran was not hospitalized or confined to 
wheelchair.  It was noted that the veteran had glaucoma with 
total loss of vision in the left eye and cataract extraction 
with intraocular lens implants in both eyes.  Visual acuity 
of the right eye was 20/70.  The examiner stated that the 
veteran was partially dependent and needed supervision due to 
limitation of vision.  The veteran reported that in a normal 
day, he walked in the house premises, listened to the radio, 
went to a nearby store, fed the dog, and helped his wife with 
home-life duties.  The examiner stated that the veteran was 
active with slight limitation.  He used a cane to ambulate 
and could walk without the aid of another person.  The 
examiner noted that there was degenerative joint disease of 
the upper and lower extremity joints as well as varicose 
veins in both legs, but that the veteran had satisfactory 
musculoskeletal function.  Moderate limitation of motion due 
to weakness in the legs was noted.  The examiner further 
noted that the veteran was able to leave the home at any time 
with company.

VA medical records from October 2001 to December 2001 
including a November 2001 VAMC discharge summary reveals that 
the veteran was treated for status post acute bronchitis, 
hypertension, syncope, and glaucoma.

At a February 2002 VA eye examination, a visual field 
perimeter test revealed no light perception in the left eye 
and visual acuity of 20/70 in the right eye.  The veteran's 
corrected far and near visual acuity was 20/30.  There was no 
finding of limitation of visual acuity of both eyes to 5/200 
and concentric contraction of the visual field to 5 degrees 
or less.  The diagnoses included status post cataract 
extraction with intraocular lens implant, glaucoma, total 
left eye blindness, and refraction error of the right eye 
with corrected vision in the right eye.  

A February 2002 Aid and Attendance/Housebound examination 
report noted that the veteran arrived unaccompanied in a 
public car and stated that he was living alone at present.  
The veteran was not hospitalized, wheelchair ridden or 
bedridden.  The veteran complained of generalized arthralgia, 
loss of left eye vision, polyuria and dysuria, degenerative 
disc disease of the lumbar spine and back pain, hearing loss, 
and insomnia.  According to the veteran, his typical day 
included working, buying his food, watching television, 
listening to the radio, reading the newspaper, cleaning the 
house, going to the grocery, post office, and bank.  On 
evaluation, there was weakness in the lower extremities due 
to degenerative joint disease and varicose veins.  The 
veteran ambulated alone with the aid of cane and had normal 
gait with satisfactory musculoskeletal functions.  The 
diagnoses include total blindness in the left eye, glaucoma, 
bilateral pseudophakia with intraocular implants, deafness in 
the right ear, hypertension controlled, large varicose veins 
in the left leg with peripheral vascular insufficiency, 
degenerative joint disease, low back pain, status post left 
nephrolithotomy, and status post bilateral pneumonia in 
remission.  The examiner stated that the veteran was able to 
leave his home at any time.  The examiner stated that the 
veteran was capable of managing his benefit payments, had the 
capacity to protect himself, and was independent in his daily 
needs.   

The majority of the evidence in this case reveals that the 
veteran leaves his home to buy groceries, go to the bank and 
post office, and see doctors.  Additionally, the veteran 
works around the home doing cleaning.  During the February 
2001 VA examination, the examiner noted that the veteran 
needs help at home due to his vision and could leave the home 
with company.  However, at the time of the February 2002 VA 
examination, the veteran arrived at the examination alone and 
reported that he was living alone.  Moreover, the examiner 
determined that the veteran was able to leave his home at any 
time and was independent in daily needs.  While it is noted 
that he is blind in the left eye, he has corrected vision in 
the right eye and reported that he is able to read the 
newspaper and watch television.  The record does not contain 
evidence of limitation of visual acuity of both eyes to 5/200 
and concentric contraction of the visual field to 5 degrees 
or less.  The veteran's overall condition is not one of 
helplessness such as to require the aid and attendance of 
another person.  There is no evidence that he is unable to 
keep himself ordinarily clean and presentable; that he has 
frequent need for adjustment of any special prosthetic device 
or orthopedic appliance which by reason of the particular 
disability cannot be done without aid; that he has inability 
to feed himself through extreme weakness; inability to attend 
the wants and needs of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  Furthermore, VA examinations show 
that he is not bedridden.  Based on a careful review of the 
veteran's disability picture, the extent of personal 
assistance he requires is less than that necessary to meet 
the criteria contained in 38 C.F.R. § 3.352.  Accordingly, 
payment of a special monthly pension based on a need for aid 
and attendance is not warranted.

Regarding the veteran's claim for special monthly pension at 
the housebound rate, it must be noted, as outlined above, 
that the threshold requirement for special monthly pension 
under the housebound rate is that the qualified veteran have 
a single permanent disability rated as 100 percent disabling.  
See 38 C.F.R. § 3.351(d).  Here, the veteran does not have a 
singe permanent disability rated as 100 percent disabling.  
Alternatively, the evidence does not show that the veteran is 
in fact permanently housebound as the veteran is not 
substantially confined to his dwelling or the immediate 
premises as discussed in the preceding paragraphs.  
Accordingly, the Board finds that entitlement to a special 
monthly pension is not warranted.

The Board acknowledges that the veteran has principal 
disabilities of chronic open angle glaucoma, right and left 
leg large varicose veins with peripherovascular 
insufficiency, osteoarthritis, degenerative disc disease of 
the cervical spine, degenerative disc disease of the lumbar 
spine, and high blood pressure, for which he received a 
combined 100 percent evaluation.  However, the evidence as to 
whether he requires regular aid and attendance or is 
housebound due to those disabilities, as discussed above, is 
not so evenly balanced as to require resolution in the 
veteran's favor.  Therefore, the Board finds that the 
preponderance of the evidence is against entitlement to 
special monthly pension by reason of need for regular aid and 
attendance or by reason of being permanently housebound. 

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The final regulations implementing the VCAA were 
published on August 29, 2001, and they apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date, such as the 
one in the present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  In a 
June 2001 letter, the June 2001 Statement of the Case and the 
June 2002 Supplemental Statement of the Case, the RO informed 
the veteran of the reasons for which his claim had been 
denied and of the evidence needed to substantiate the claim 
and notified the veteran of all regulations pertinent to his 
claim.  Specifically, the veteran was advised that the VA has 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Additionally, the veteran was 
advised that when information sufficient to identify and 
locate the evidence, whether private or Federal is provided, 
VA shall assist the veteran by requesting evidence directly 
from the source.  The veteran was advised that it was his 
duty to identify the evidence and provide all necessary 
authorizations. Additionally, the veteran was informed that 
if VA could not obtain evidence identified, VA would notify 
the veteran of such and that it was then the veteran's 
responsibility to furnish this evidence.  The veteran was 
notified that he should advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  Thus, 
VA's duty to notify, including the duty to notify of the 
respective evidence-development responsibilities of VA and 
the claimant, has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
No. 01-1536 (U.S. Vet. App. Oct. 3, 2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
obtained all the veteran's available VA outpatient medical 
records and examination reports.  The veteran reported that 
there was no additional medical evidence.  Moreover, the 
veteran and his spouse presented testimony at a hearing at 
the RO.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Special monthly pension at the housebound rate or because of 
a need of regular aid and attendance is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

